Cobb, P. J.
The record discloses a suit on a promissory note, signed by two persons bearing the same surname. It is indicated, by the petition, that the principal is a married woman. From her answer it appears that she is a married woman, and that the apparent surety is her husband. Her defense is that she is not the principal, but really the surety, and' that the debt was tlie obligation of her husband; and, in addition to this, -that she signed the paper under duress brought about by the conduct of her husband! At the trial she testified that she had received none of the money which was the consideration of the note. She did hot testify that her codefendant was her husband, or even that she was a married woman. Two witnesses are introduced, who bear the same surname as that of the defendant. They each testify to transactions in reference to a note or debt between persons who are described as “Papa” and “Mama” and “Father” *302and. “Mother;” but there is absolutely not a word in the testimony of either of the witnesses which shows that the persons referred to in the testimony in the manner above indicated are the defendants in the case or in any way connected therewith. The only thing to connect the transactions referred to in the testimony with the transactions mentioned in the pleading is the fact that the defendants and the witnesses all bear the .same surname. In order for Mrs. Lovett to sustain her defense it was absolutely necessary that she should establish by evidence that she was a married woman; that R. T. Lovett, her co defendant, was her husband, or that her codefendant, R. T. Lovett, .committed the acts which constituted the duress which brought about the signing of the note. The evidence entirely failing to connect the transactions therein referred to with the transactions mentioned in the pleading, we have no alternative but to reverse the judgment refusing to grant a new trial.

Judgment reversed.


All the Justices concur.